Continuation sheet – 

Continuation of 3: 
The proposed amendment made to claims 1 and 10 introduce a new combination of limitations which was not previously considered and which would require further search and consideration. For this reason the proposed amended claims have not been entered.

Continuation of 12:
The proposed amended claims have not been entered and therefore the claims remain rejected under the grounds of rejection set forth in the final Office action filed 10 February 2021. However, for the purpose of compact prosecution, Applicant’s argument regarding the limitations of the proposed amended claims are addressed below. 
In the remarks filed with the instant response after final action, Applicant notes that each of the example films disclosed by Alder have a peeling layer:outer layer thickness ratio which falls outside the scope of proposed amended independent claims 1 and 10. However, it is noted that MPEP 2123 establishes that a reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art including nonpreferred embodiments and that disclosed examples do not constitute a teaching away from a broader disclosure. In the instant case, the Examiner notes that the broader teachings of Alder include a peeling layer thickness of as low as 1.5 µm (col. 4 lines 40-50). It is also noted that each of the examples films disclosed by Alder have an outer layer thickness of 1.4 µm.  As such, Alder reasonably discloses a film 

/LEE E SANDERSON/Primary Examiner, Art Unit 1782